A.G. Edwards Yield Conference May 15, 2007 Laurence M. Downes Chairman and CEO Certain statements contained in this presentation are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements can also be identified by the use of forward-looking terminology such as “may,” “intend,” “expect,” or “continue” or comparableterminology and are made based upon management’s expectations and beliefs concerning future developments and their potential effect upon New JerseyResources (NJR or the Company). There can be no assurance that future developments will be in accordance with management’s expectations or that theeffect of future developments on the Company will be those anticipated by management. The Company cautions persons reading or hearing this presentation that the assumptions that form the basis for forward-looking statements regardingcustomer growth, customer usage, financial condition, results of operations, cash flows, capital requirements, market risk and other matters for fiscal 2006and thereafter include many factors that are beyond the Company’s ability to control or estimate precisely, such as estimates of future market conditions, thebehavior of other market participants and changes in the debt and equity capital markets. The factors that could cause actual results to differ materiallyfrom NJR’s expectations include, but are not limited to, such things as weather, economic conditions and demographic changes in the New JerseyNatural Gas (NJNG) service territory, rate of NJNG customer growth, volatility of natural gas commodity prices, its impact on customer usage andNJR Energy Service's (NJRES) operations, the impact on the Company’s risk management efforts, including commercial and wholesale creditrisks, changes in rating agency requirements and/or credit ratings and their effect on availability and cost of capital to the Company, the impact ofregulation (including the regulation of rates), fluctuations in energy-related commodity prices, conversion activity, other marketing efforts, actualenergy usage patterns of NJNG’s customers, the pace of deregulation of retail gas markets, access to adequate supplies of natural gas, theregulatory and pricing policies of federal and state regulatory agencies, changes due to legislation at the federal and state level, the availability ofan adequate number of appropriate counterparties, sufficient liquidity in the energy trading market and continued access to the capital markets, thedisallowance of recovery of environmental-related expenditures and other regulatory changes, environmental and other litigation, the effects andimpacts of inflation on NJR and its subsidiaries operations, change in accounting pronouncements issued by the appropriate standard settingbodies, terrorist attacks or threatened attacks on energy facilities or unrelated energy companies and other uncertainties. While the Companyperiodically reassesses material trends and uncertainties affecting the Company’s results of operations and financial condition in connection with itspreparation of management’s discussion and analysis of results of operations and financial condition contained in its Quarterly and Annual Reports, theCompany does not, by including this statement, assume any obligation to review or revise any particular forward-looking statement referenced herein in lightof future events. Regarding Forward-Looking Statements Ticker Symbol (NYSE): NJR Price Range (52 Weeks) $42.85 - $55.15 Common Shares Outstanding: 27.8 million Market Capitalization: $1.5 billion Annual Dividend Rate: $1.52 Dividend Yield: 2.9 percent Total Assets: $2.4 billion NJR at a Glance Distribution Wholesale Energy Services Retail and Other Growing service area; close to NYC and Phila. Decoupled rate structure Successful incentive programs Majority of Assets and cash flow Growing transportation and storage portfolio Disciplined Risk Management No speculative trading Appliance and service contracts Iroquois Pipeline equity owner Steckman Ridge Storage Project NJR Today Consistent Performance • New Jersey Resources is a company with … – 15 consecutive years of growth; an industry record – A 5-year average annual return of 13.3 percent – An above average dividend growth rate of 5.6 percent – A strong financial profile (S+P: A+, Moody’s: Aa3) – A realistic platform for continued growth • On track for 16th consecutive year of earnings growth • Raised earnings guidance for the second consecutive quarter • Increased dividend 5.6 percent • Announced Steckman Ridge Storage project • Refunded customers over $71 million as a result of declining natural gas prices • Recognized by AGA for our safety record • Named to Forbes Platinum 400 Fiscal 2007 Highlights • Implemented Conservation Incentive Program NJNG Value Drivers • Safe and reliable service • Consistent customer growth • Strong financial profile • Regulatory collaboration Our Service Area • Largest independent LDC in New Jersey • Growing customer base; over 477,000 customers • Primarily residential and small commercial • Consistent growth forecast NYC Phila. Atlantic City Excellent service area demographics Customer growth rate exceeds the industry average Strong Customer Growth Pending Final Conceptual New Customers 54,838 Non-heat customers Non-gasoff main Non-gas on/near main Conversions 130,965 Future Growth Potential Sources: Local Planning Boards and NJNG Harte Hanks & A.D. Little Studies Healthy “inventory” for continued customer growth Regulatory Collaboration • Incentive programs – Off-system sales – Storage – Financial Risk Management • Conservation incentive program – 3-year pilot effective October 1, 2006 – Stabilizes NJNG margins – Supported by BGSS savings • Strong focus on customer satisfaction – J.D. Power rating – BPU Complaint Record $29 $30 $24 $34 $37 $43 $23 Incentive Programs • Customer bills reduced by about $321million, or 4 percent, annually sinceprogram inception Conservation Incentive Program • NJNG protected for all variations in customer usage – Declining usage • $8.4 million in margin accrued in FYTD 2007 from weather – Weather • $5.9 million in margin accrued in FYTD 2007 from CIP • Initial customer level of savings of $10.6 million for each year of the pilot • NJNG must file for rate review within program lifespan • Customers receive aggressive promotion of energy conservation and efficiency - more ways to save • Regulators – Complementary program to NJ Clean Energy Program – Utilities become a channel to the market BPU Inquiries per 1,000 Customers NJNG achieved its 14th consecutive year of having the best customer satisfaction rateof any major utility in New Jersey December 31, 2006 Customer Satisfaction Key Wholesale Energy Services Drivers • People working with physical assets • Leveraging volatility • Managing risk • Access to capital • Customer relationships Wholesale energy services are expected to contribute40-45 percent of total earnings NJRES Net Income NJRES Operating Statistics NJRES Asset Base Steckman Ridge LP • 50/50 JV with Spectra Energy – Investment totals $250 million • Field is located in Bedford County, PA – Discovered in 2002 – Producing gas since 2003 – Acquired from Pennsylvania General Energy • Convert to a 10+Bcf storage facility • Multiple pipeline interconnect options – Texas Eastern Transmission/Dominion Transmission – Potential future expansion to Columbia Gas Transmission • Projected in-service date of spring 2009 Rockies Supply Gulf Supply LNG LNG Cove Point LNG Project Location NJNG Capital Expenditures FY 2008 Estimate: $69.1 million FY 2007 Estimate: $69.7 million millions NJNG Net Plant in Service Capital Structure September 30, 2007 Estimate Note: Equity excludes OCI Corporate Ratings: S&P: A+; Moody’s: Aa3 • Equity through Dividend reinvestment plan • NJNG MTN Program • NJR/NJNG bank facilities total $605 million NJR estimates earnings of $2.95 to $3.05 perbasic share in fiscal 2007 * Net of certain items * September 30 March 31 Consistent Earnings Growth Dividend Growth and Payout Ratio Dividends per Share Payout Ratio * Effective January 2, 2007 1-year dividend growth rate of 5.6 percent * Shares Authorized (millions): 3.5 Shares Repurchased (millions): 3.2 Split-adjusted average cost: $33.44 March 31, 2007 Plan expanded to 3.5 million shares in January 2006 Share Repurchase Program NJR: Quality Performance March 31, 2007 • Growing natural gas distribution business • Disciplined wholesale energy servicesstrategy • Strong regulatory relations • Excellent financial profile • Consistent financial performance A.G. Edwards Yield Conference May 15, 2007 Laurence M. Downes Chairman and CEO
